COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Edward Flores v. The State of Texas

Appellate case number:    01-13-00295-CR

Trial court case number: 12-08-08659CR

Trial court:              9th District Court of Montgomery County

       On March 25, 2014, we entered an order abating this appeal and directing the trial court
to conduct a hearing to determine whether good cause exists to relieve appellant’s appointed
counsel due to his failure to file appellant’s brief as ordered by this Court. At a hearing on April
22, 2014, the trial court did not find good cause to relieve appellant’s appointed counsel and
ordered appellant’s brief to be filed in 10 days. Appellant’s brief was filed on May 5, 2014.
Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the date of this order.
No extensions of time will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: June 10, 2014